Case 2:20-cv-00012-SPC-MRM Document 26 Filed 04/21/20 Page 1 of 2 PageID 68



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

MERCEDES MUNOZ,

                  Plaintiff,

v.                                                          Case No.: 2:20-cv-12-FtM-38MRM

SOPHIA OF GATEWAY, LLC and
MOHAMMAD SULEMAN,

                Defendants.
                                                 /

                                      OPINION AND ORDER1

        Before the Court are the parties’ Notice of Settlement (Doc. 24) and Joint

Stipulation of Dismissal with Prejudice (Doc. 25). Mercedes Munoz sued Sophia of

Gateway, LLC and Mohammad Suleman under the Fair Labor Standards Act (FLSA) for

unpaid overtime. (Doc. 1). The parties now inform the Court that they have resolved

Munoz’s claim without compromise and with her attorney fees and costs negotiated and

paid separately. Therefore, there is no need for the Court to review and approve the

settlement for fairness. See Lynn’s Food Stores, Inc. v. U.S. Dep’t of Labor, 679 F.2d

1350, 1352 (11th Cir. 1982); see also Mackenzie v. Kindred Hosps. East, L.L.C., 276 F.

Supp. 2d 1211, 1217 (M.D. Fla. 2003). Federal Rule of Civil Procedure 41(a)(1)(A)(ii)

allows a plaintiff to dismiss an action voluntarily by filing a stipulation signed by all parties

who have appeared, as Munoz has done here.

        Accordingly, it is now


1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:20-cv-00012-SPC-MRM Document 26 Filed 04/21/20 Page 2 of 2 PageID 69



      ORDERED:

      1. The case is DISMISSED with prejudice.

      2. The Clerk of the Court is DIRECTED to enter judgment accordingly, terminate

         all pending motions and deadlines, and close the file.

      DONE and ORDERED in Fort Myers, Florida this 21st day of April, 2020.




Copies: All Parties of Record




                                          2
